Title: From Alexander Hamilton to Israel Ludlow, 25 November 1792
From: Hamilton, Alexander
To: Ludlow, Israel


[Philadelphia, November 25, 1792. The catalogue description of this letter reads as follows: “Ordering the Original Survey of Lands in Ohio. ‘The said tract shall extend from the mouth of the Miami to the mouth of the little Miami, and be bounded by the river Ohio on the South … that the President reserves to the U. S., such lands at and near Fort Washington.’ Arranges for military protection.” Letter not found.]
